ORDER
William Goldizen appeals his methamphetamine-possession conviction on the ground that the trial court erred in overruling objections to cross-examination concerning his past criminal offenses. Goldizen argues that cross-examination on this subject was more detailed than the law allows and had no other purpose than to show he was more likely to have committed the present offense.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. The parties have, however, been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).